141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Barbara FOOTS, Appellant,v.The SOUTHWEST REGIONAL WILDERNESS APPEAL from the UnitedStates Camp, An agency of the State of District Court forthe Arkansas;  Jerry K. Walsh, Executive Western District ofArkansas.  Director of the Southwest Regional WildernessCamp, an agency of the State of Arkansas;  John Kilgore,Sheriff of Lafayette County, Arkansas, Appellees.
No. 97-3364.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 19, 1998.Filed March 4, 1998.

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Barbara Foots appeals the district court's1 judgment for defendants following a bench trial in her action alleging employment discrimination, civil rights violations, and pendent state law claims.  After careful review of the record and the parties' briefs, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.



1
 The HONORABLE HARRY F. BARNES, United States District Judge for the Western District of Arkansas